DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Initiated Telephonic Interview Summary:
In order to expedite the prosecution of the pending application Examiner contacted Applicant representative Mr. J. Kyle Komenda on 1/13/2021 and indicated that the Application is in condition of allowance however as previously indicated by the Examiner that claim 13 dependency should be changed to claim 12. Mr. Kyle agreed with the Examiner proposal and authorize the change by Examiner amendment. Agreement was reached.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. J. Kyle Komenda on 1/13/2021.

Examiner’s Amendments are as follows:
Replace claim 13, as follows:
The method of Claim 12, wherein the set of defined data rates comprise a plurality of data rates, and the plurality of data rates correspond to a plurality of generations of the PCIe-based protocol.




Allowable Subject Matter
Claims 1-22, are allowed.



Reasons for Allowance
Regarding independent claims 1, and 11, (and their respective dependent claims), Baeckler (US Patent 9,419,746 B1) reference discloses analog controls on a high-speed serial communication channel are dynamically adjusted in a manner so as to either reduce the total system power or move power dissipation between the transmitter and receiver devices, with little or no negative effect to the bit error rate. Dowling (US PGPUB 2005/0220185 A1) reference discloses training and operation of non-linear adaptive structures to equalize and reduce cross-talk on high-speed wire traces and inter-wafer traces between chips or wafer sub-modules. However, Baeckler in view of Dowling references whether taken alone or in combination fail to disclose “wherein the second training sequence comprises a third field to identify a highest supported speed of the port and a fourth field to indicate that the port also supports the equalization bypass; and equalization circuitry to perform equalization of the link according to the equalization bypass, wherein the equalization according to the equalization bypass skips equalization for a first speed supported by both the device 
Regarding independent claim 17, (and its respective dependent claims), Baeckler (US Patent 9,419,746 B1) reference discloses analog controls on a high-speed serial communication channel are dynamically adjusted in a manner so as to either reduce the total system power or move power dissipation between the transmitter and receiver devices, with little or no negative effect to the bit error rate. Dowling (US PGPUB 2005/0220185 A1) reference discloses training and operation of non-linear adaptive structures to equalize and reduce cross-talk on high-speed wire traces and inter-wafer traces between chips or wafer sub-modules. However, Baeckler in view of Dowling references whether taken alone or in combination fail to disclose “wherein the second training sequence comprises a third field to advertise a highest supported data rate of the endpoint device and a fourth field to indicate that the endpoint device also supports the equalization bypass; and wherein the host device and endpoint device are to perform equalization of the link according to the equalization bypass based on both the host device and the endpoint device advertising support of the equalization bypass in the first and second training sequences, wherein the equalization according to the equalization bypass skips equalization for a first data rate supported by both the endpoint device and the host device in favor of equalization at a higher second data rate supported by both the endpoint device and the host device, wherein the second data rate comprises the highest data rate supported by both the host device and endpoint 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Pertinent Priori Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brown (US Patent 8,599,913 B1) reference discloses a data regeneration device regenerates a digital signal in a low-speed pass-through mode of operation, performs an upstream link equalization procedure on an upstream data link in an equalization mode of operation, performs a downstream link equalization procedure on a downstream data link in the equalization mode of operation, and regenerates the digital signal in a high-speed pass-through mode of operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED HAIDER/Primary Examiner, Art Unit 2633